BRADLEY, Circuit Justice.
This action is brought to recover back the said realestate,on the ground that the assessment, being upon the plaintiff’s own issues of paper, was illegal, and that the seizure and sale of the lands were also illegal.
It is contended by the plaintiff that there was another tax of one per cent, per annum on its own issues, and that the tax of ten per cent, imposed by section 3412 was intended to be imposed only upon the amount of the issues and paper of other banks paid out by it, and used as circulation.
We think that this interpretation is untenable. The words of the law are plain and obvious, and we think the intent was equally so. That intent evidently was to discourage the issue and use of a paper currency other than that which was provided by the government, by the legal tender currency issued by it, and by the notes and bills of national banks. If a state bank were only taxed on its issues, as such, it would be on an entire equality with the national bardes. But the words of the section are plain and unmistakable. The tax of ten per cent is imposed, “on the amount of notes of any person, or of any state bank or state banking association used for circulation and paid out” by any bank, or banking association. To construe this as meaning notes other than its own issue would be to interpolate an exception in the law, which is not found in it, and which would tend to defeat its object if it were found in it. The entire argument to the contrary is inferential, and, in our judgment, insufficient to change the plain meaning of the words. We do not think it necessary to discuss the argument of the plaintiff in detail. We have examined it fully, and have no doubt of the conclusion to which we have come.
Judgment must be for the defendants, with costs.